DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-ATA), second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-10, these claims recite a “first thermal process to mix” and “a second thermal process to mix”. Both processes additionally recite a reaction temperature for these thermal processes to mix. The claims are indefinite as it is unclear what must be happening in the thermal process to mix to read on the claimed process step as a reaction temperature as opposed to mixing temperature or simply a temperature is recited. The as-filed specification does not define what is involved in a “thermal process to mix”. Therefore, it is unclear to one of ordinary skill in the art as to- if a reaction must be taking place during the thermal process to mix in either the first or second step to meet (or infringe) on the claimed process step or if no reaction needs to be taking place to meet (or infringe) on the claimed thermal process to mix. Simply heating components to mix them does not necessarily also involve a reaction yet the remaining part of the claimed process (the reaction temperature) suggests a reaction must be occurring during the thermal process to mix step. For the above reason, the claimed language is indefinite as to what is required to meet (or infringe) on the claim. Claims 2-4, 6-8 and 10 are rejected based on their dependency to Claims 1, 5 and 9.
Regarding Claims 1, 2, 5-7 and 9, these claims recite the crosslinking agent and the second reagent have the same molecular structure. The as-filed specification and the claim do not reasonably suggest what is encompassed by molecular structure to assess what is considered to be the same or what is not the same. For instance, pentaerythritol can be considered a crosslinking agent as it has multiple hydroxy groups to provide a crosslinking effect and also can be considered a second reagent as there is no limitation as to what a chain extender may encompass. Therefore, as there is no limitation in the claims suggesting the first reagent, second reagent and cross-linker must be different compounds, they would also all be considered to have the same molecular structure in the case of pentaerythritol. In the instant specification, Applicant gives multiple examples of what are considered cross-linking agents including isocyanates. It is unclear what is considered molecular structure in these cases to evaluate what second reagent must be present to read over the claimed “same” limitation. Must they be both isocyanurates, or aromatic diisocyanates, or aliphatic isocyanates for the crosslinking reagent and the second reagent to be the same molecular structure. Must these components have the same functionalities or reactive groups (hydroxyl or isocyanate, for instance) but can vary in terms of molecular weight or other type of linkages in between the functional groups to be considered within the scope of “same molecular structure”. In the extreme case, same molecular structure is reasonably suggested to be the exact same compound, such as pentaerythritol in the example above or and one of the isocyanates. If Applicant’s intention was to further limit the independent claimed crosslinking and second reagent combination by them being the same compound, then the claims should so state. As such, one of ordinary skill in the art is not reasonably suggested what compounds would infringe or not infringe on the limitation of 1, 2, 5-7 and 9 for the above reasons, rendering these claims indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3460021A1 issued to Matsumura et al. in view of USPUB 2014/0295724 A issued to Sworen et al. 
	Regarding Claims 1, 5 and 9-EP 3460021A1 issued to Matsumura et al. discloses a fabricating method of a water-repellent fabric, characterized by comprising -see [0001],[0010],[0019], production examples 1-2; performing a first thermal process to mix a polyol (production examples 1-2 : polyethylene glycol monomethyl ether, it is explicitly disclosed at paragraphs [0076] and [0078] that the polyethylene glycol monomethyl ether is introduced in the structure of the blocked isocyanate obtained), a cross-linking agent (same examples trimethylol propane adduct of tolylene diisocyanate), such that a first mixture is formed, wherein a reaction temperature of the first thermal process is 60° C; mixing the first mixture and a water repellent (see production examples 1-2 amino modified silicone), such that a second mixture is formed, wherein the water repellent comprises an amino group; dipping a base cloth in the second mixture (see paragraph [0083] continuous passing of the textile through the composition), such that the second mixture covers the base cloth and infiltrates into the base cloth ; and performing a second thermal process (see paragraph [0083], 110° C for 1.5 minutes then 170° C for 1 minute), such that the second mixture is formed into a water-repellent resin, and the water-repellent resin is disposed on the base cloth. 
	Matsumura et al. do not disclose that : 1) the mixture of the first thermal process comprises a choline ; 2) the reaction temperature of the first thermal process is 60° C between 90° C and 120° C ; and 3) the reaction temperature of the second thermal process is between 120° C and 150° C. 
There is no proven synergistic effect obtained over Matsumura’s teachings by the combination of these differentiating features 1)-3). Indeed Matusumura et al already teach a wash-durable water repellency (see Table 1 ). The present application only discloses comparative examples wherein both choline and the polyol are missing in combination, hence does not disclose the effect obtained in comparison to when only the choline is missing while the polyol is present. These differences are considered as partial problems.
	Concerning the reacting temperatures, there is no evidence on file that these differences lead to any technical effect over the teachings of Matsumura et al. 
	For the first step, if in Matsumura et al.’s reaction temperature in the working examples is 60° C, and they further explicitly discloses at paragraph [0062] that the first reaction may take place at temperatures below 150° C. Hence, with this explicit disclosure of the instant reference, it seems an obvious alternative measure for the skilled person to increase the temperature and he would have arrived as the interval of 90° C and 120° c without an inventive step. 
	For the second step, if in Matsumura et al. the curing temperature of the examples is 170° C, further Matsumura et al also explicitly discloses, at paragraph [0072] lines 40-41, that the reaction may take place at 120-180° C. Hence, with this explicit disclosure in the instant reference, it seems an obvious alternative measure for the skilled person to lower the temperature of the second step and he would have arrived as the interval of 120° c and 150° C without an inventive step. 	
	Regarding the use of choline in the production of the blocked isocyanate, this alternative measure seems to be known in the art of producing water repellent textile as shown by the teachings of USPUB 2014/0295724 A issued to Sworen et al.
	USPUB 2014/0295724 A issued to Sworen et al. discloses the production of a water-repellent and stain releasing textile, using reaction products of isocyanates and isocyanate-reactive fluorine-free water-repellent (see paragraphs [0001], [0007],[0033]). At paragraph [0063], the isocyanate may further be reacted with another isocyanate-reactive compound, and at paragraph [0067] this compound may be a polyol or alternatively a choline. Moreover at example 56 and Table 10, Sworen et al. explicitly discloses applying to the textile the reaction product of a polyol (MPEG 1000), a choline, a water repellent having hydroxyl group reactive with the isocyanate (sorbitan tristearate), and an isocyanate (Desmodur N100). Hence, it would not represent an inventive step for the skilled person with the disclosure of Sworen et al, to try to add a choline (as suggested in example 56 of Sworen et al.), to the mixture of the first thermal process of Matsumura et al, and he would have arrived to the solution of claims 1, 5 and 9 without a leap of inventiness.
	Regarding Claim 2 both Matusumura and Sworen disclose the reaction of polyol (and choline in Sworen) with the isocyanate crosslinking agent.
	Regarding Claim 3, in the absence of any surprising proven technical effect, the alternative measure of claim 3 is considered as an obvious measure that the skilled person would consider implementing without an inventive step.
	Regarding Claim 4, Matsumura teaches for the first process that the reaction time is 2 hours at 60° C in production examples 1-2, For the second process : Sworen’s treatment is at 170° C for 1 minutes at paragraph [0083], and at paragraph [0072] it is explicitly disclosed that the treatment may last up to 3 minutes.  The limitation differs in that the reaction time is 20-30 minutes for the first process. In the absence of any surprising proven technical effect, the alternative measure of claim 3 is considered as an obvious measure that the skilled person would consider implementing without an inventive step.
	Regarding Claim 6, Matsumura at [0066] which discloses polyols having molecular weights of above 200 preferably above 350, hence the alternative of claim 6 is not considered as involving an inventive step. 
	Regarding Claim 8, Sworen at examples 4-6, discloses dimethyl pyrazole blocked biuret of hexamethylene diisocyanate, in the production of compositions alternative to the productions examples 1-2. The skilled person would without an inventive step try these alternative blocked isocyanates in the processes of production examples 1-2, and would arrive at the solution of claim 8 without an inventive step. 
	Regarding Claim 9 both references teach the process is used to treat the textiles 
	Regarding Claim 10, the limitations differs from the teachings of Sworen in that the fabric is a spacer fabric, and the water repellent layer is disposed between the two layers of the base cloth. It appears well known in the art of production of water repellent textile to apply the water repellent to a spacer fabric.  Alternatively, the skilled person would not need an inventive step to try to treat this kind of textile substrate with the compositions of any either reference without an inventive step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP